306 S.W.3d 204 (2010)
Mark McCUTCHEN, Claimant/Respondent,
v.
RG BIEG PLUMBING COMPANY, INC., Employer/Appellant.
No. ED 93509.
Missouri Court of Appeals, Eastern District, Division Three.
March 16, 2010.
Bradley L. McChesney, St. Louis, MO, for Appellant.
Robert E. Ballman, St. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
RG Bieg Plumbing Company, Inc., appeals the Final Award of the Labor and Industrial Relations Commission (Commission) reversing the administrative law judge's decision on the issue of notice and finding Mark McCutchen entitled to worker's compensation benefits for temporary total disability, permanent partial disability, and past medical expenses.[1] We affirm.
We have reviewed the briefs of the parties and the record on appeal. The Commission's award is supported by sufficient and competent evidence on the whole record. *205 Rule 84.16(b)(4). No error of law appears. Rule 84.16(b)(5). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the basis for this order affirming the judgment, pursuant to Rule 84.16(b).
NOTES
[1]  The Commission also found that Claimant's claim against the Second Injury Fund remains open.